DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/21/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or incombination or render obvious a method comprising:
detecting, by an edge device, a first addressable break in a content stream and a second addressable break in the content stream; and
in response to determining that a start time of the first addressable break in the content stream is within a threshold time period of a start time of the second addressable break in the content stream;
dynamically allocating, by the edge device, prior to the start time of the first addressable break, a portion of available bandwidth to the first addressable break; and 

Anderson et al (US 2006/0293954) is the closest prior art relating to the Applicant's claimed invention. 
Anderson discloses a system and method is provided for use in connection with delivering content that is targeted to users of a broadcast network. In order to select content that is targeted to users of the broadcast network, signals are received from a plurality of customer premise equipment devices (CPEs) of the network users via a broadcast network interface. Based on the received signals, broadcast assets (e.g., programming, advertisements etc.) are selected from a collection of available asset options. Accordingly, at least a portion of the selected assets are inserted into a content stream of the broadcast network. Once the content stream is broadcast over a broadcast network interface, at least a portion of the selected assets area available for receipt by at least a portion of the CPEs. The CPEs generate reports regarding assets delivered such that asset providers can be billed based on guaranteed targeted impressions.
The prior art do not disclose or render obvious the amended features.

With respect to claim 13, the prior art of record fails to disclose singly or incombination or render obvious an apparatus comprising: 
a processor; and 

detect, by an edge device, a first addressable break in a content stream and a second addressable break in the content stream; and in response to determining that a start time of the first addressable break in the content stream is within a threshold time period of a start time of the second addressable break in the content stream;
dynamically allocate, by the edge device, prior to the start time of the first addressable break, a portion of available bandwidth to the first addressable break; and
in response to determining that there is insufficient bandwidth available to service the second addressable break after the portion of available bandwidth was allocated to the first addressable break, prevent servicing of the second addressable break until sufficient bandwidth to service the second addressable break becomes available.
Anderson et al (US 2006/0293954) is the closest prior art relating to the Applicant's claimed invention. 
Anderson discloses a system and method is provided for use in connection with delivering content that is targeted to users of a broadcast network. In order to select content that is targeted to users of the broadcast network, signals are received from a plurality of customer premise equipment devices (CPEs) of the network users via a broadcast network interface. Based on the received signals, broadcast assets (e.g., programming, advertisements etc.) are selected from a collection of available asset options. Accordingly, at least a portion of the selected assets are inserted into a content stream of the broadcast network. Once the content stream is broadcast over a broadcast network interface, at least a portion of the selected assets area available for 
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        11/6/2021